Title: To Alexander Hamilton from Richard Soderstrom, 16 November 1803
From: Soderstrom, Richard
To: Hamilton, Alexander


Washington, November 16, 1803. “Mr: J: Sands of New York and at Present here as member of Congress,… informed me that Judgement was against him for damages sustained by the arrest of the Brig Jennet, owned by Mr: Haylegas of St. Croix.… I have brought payments forward in Similare cases, and I have good reason to believe that the present Secretary of the Treasury will not put any obstacles in the way.…”
